DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MACPHONIA JONES,
                            Appellant,

                                     v.

                       DAYNA MARIE JONES,
                            Appellee.

                              No. 4D16-4059

                              [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. DVCE16008693.

  Macphonia Jones, Margate, pro se.

  Laura M. Arcaro of Arcaro Law Group, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.